Citation Nr: 1212705	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  10-06 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial disability rating for service-connected posttraumatic stress disorder (PTSD), rated as 30 percent disabling from March 2, 2006 to June 8, 2009; and as 70 percent disabling beginning June 9, 2009.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to June 1971.  He received the Bronze Star Medal, Combat Infantryman Badge, and Army Commendation Medal with V device, among other decorations.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania, which, in pertinent part, awarded service connection for PTSD, assigning an initial 30 percent disability rating, effective as of March 2, 2006.

In June 2009, the RO determined that the Veteran's PTSD warranted a rating of 70 percent, effective June 9, 2009.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board's decision granting a 100 percent rating for PTSD, potentially raises the question of the Veteran's entitlement to special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280, 289-93 (2008).  That matter is referred to the RO for initial adjudication.


FINDING OF FACT

Since the effective date of service connection, PTSD has been manifested by total occupational and near total social impairment.



CONCLUSION OF LAW

The criteria for an initial 100 percent disability rating for PTSD have been met since March 2, 2006.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

The Veteran's appeal arises from his disagreement with the initial disability rating following the grant of service connection.  Once service connection is granted, a claim is substantiated and additional notice is not required.  Thus, any defect in notice provided to the Veteran is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, all identified and pertinent records have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims file the service treatment records and reports of his post-service care.  The Veteran has also been afforded VA examinations.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2 (2009); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In the initial assignment of an initial disability rating the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  That diagnostic code provides that PTSD is rated under the General Rating Formula for Mental Disorders, which provides: 

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF of 50 to 41 is defined as severe symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  

The Veteran was awarded service connection for PTSD by rating action dated in May 2006, at which time an initial disability rating of 30 percent was assigned.  In June 2009, the RO determined that the Veteran's PTSD warranted the assignment of a 70 percent disability rating, effective as of June 9, 2009.  



Evidence

VA outpatient treatment records dated from November 2005 to May 2006 show intermittent treatment for symptoms associated with PTSD.  At times during this period, his affect was inappropriate, mood was anxious and depressed, he alluded to paranoid thoughts, and insight was lacking.  Assessments included chronic PTSD; depressive disorder; panic disorder, secondary to PTSD; alcohol dependence, in partial remission; and pathological gambling, in partial remission.  GAF scores ranged from 45 to 51.

A VA examination report dated in April 2006 shows that the Veteran reported that his symptoms had interfered with work over the years.  He added that he had never been married.  While he had several relationships over the years, he could not commit to marriage and now "had nobody to be with."  He reported that his only friend was a childhood friend who lived in another city.  His activities and leisure pursuits were limited to television and collecting coins.  He did maintain his own house.  He admitted to a lifetime of problematic alcohol abuse, until 2005.

Mental status examination revealed that the Veteran arrived on time and was appropriately dressed and groomed for the occasion.  He appeared to be his stated chronological age.  The only unique aspect of his general physique was that he was extremely thin.  Nothing unusual was noted about his facial features.  Eye contact was fair.  He was alert and oriented in all spheres.  He was able to relate appropriately and was cooperative with all interview questioning.  As he ambulated from the waiting, there were no noted problems with ambulatory ability, and overall motor activity appeared to be within normal limits.  

His speech showed normal articulation and amplitude as well as rate of speed.  No speech anomalies were noted aside from a regional accent.  Affectively, he demonstrated a flattened range and intensity.  He was able to maintain stability at the time of evaluation.  His affect was appropriate and matched his self-reported mood.  

Regarding thought process, he had difficulty with his rate of flow, and at times had difficulty maintaining coherence and logic.  There were some loose associations at times, but overall thought content was appropriate. There was some impairment of thought processes and communication as he would lose track of his thought, derail his train of thought on occasion.  While he had no overt delusions or hallucinations, he did have dissociative flashback episodes that resembled these.  

He maintained only fair eye contact, but no actual overt inappropriate behavior during the session.  He denied suicidal or homicidal ideations, though he had a few suicidal thoughts in the past.  He demonstrated the basic ability to maintain minimal personal hygiene, although it was not to the best.  He appeared capable of maintaining the other basic activities of daily living.  He has some difficulty with short-term memory loss and impairment.  He did not demonstrate any obsessive or ritualistic behaviors which would interfere with his routine activities.  His rate and flow of speech was within normal limits.  He did describe significant panic attacks with a strong agoraphobic component.  He also described periods of depression, depressed mood, and anxiety.  He had impaired impulse control and a very long-standing sleep impairment.

The examiner added that there were no signs or symptoms of any mood disorder separate from the PTSD.  He had a long history of substance use in terms of alcohol dependence.  The main anxiety disorder experienced was PTSD.  He had a very significant panic attack associated with the PTSD, but no sign of somatoform disorder or personality disorder.  He was said to persistently re-experience traumatic events from service, resulting in feelings of intense fear, helplessness, and horror.  He would have recurrent and intrusive distressing recollections and recurrent distressing dreams of these events.  He would have has periods of dissociative flashback episodes.  

He displayed intense psychological distress whenever exposed to internal and external cues that symbolized or resembled any aspect of the traumatic events of Vietnam.  He showed persistent avoidance of stimuli associated with the traumas of Vietnam in his efforts to avoid thoughts, feelings, and conversations associated with the traumatic events as well as efforts to avoid activities, places, or people that would arouse such recollections.  He showed a feeling of detachment and estrangement from others that had plagued him his entire post military life.  He demonstrated a restricted range of affect that had also plagued his post military life and left him without a relationship at this stage of his life.  

He carried with him a sense of a foreshortened future and did not expect to ever again have a career, marriage, or children.  He demonstrates persistent symptoms of increased arousal with difficulty falling and staying asleep, irritability, outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response. The duration of these disturbances was said to have been over the past 30 years.

The diagnosis was chronic PTSD; panic disorder with agoraphobia; history of alcohol dependence, currently in early full remission; and pathological gambling, in remission.  While he had an alcohol abuse diagnosis, it was clear that this was secondary to PTSD and represented his ineffective attempt to treat such symptoms.  A GAF of 45 was assigned.  All diagnoses except for the pathological gambling were secondary to the PTSD.  As the gambling was in remission, it did not figure into the current GAF.  When gambling his GAF was lower.  He was 
mentally competent for any potential benefit purposes to manage such benefit payments in his own best interest without any restriction.

In a statement dated in April 2006, the Veteran's brother reported that the Veteran kept mostly to himself and had difficulty maintaining relationships.  He also was said to have stress, nightmares, sleep difficulty, and intrusive thoughts of Vietnam.

A VA examination report dated in November 2008 shows that the Veteran continued to receive regular outpatient behavioral health care.  Mental status examination revealed that he was alert and oriented in all spheres.  He was cooperative with all interview questions.  Speech was soft spoken with varying rates of speed.  Affect was flattened in range and intensity.  Stability was maintained and appropriate.  

He had difficulty with the rate of flow of thought processes and had difficulty maintaining coherence and logic.  Overall thought content was appropriate.  There were no overt delusions or hallucinations, but he continued to have dissociative flashback episodes from combat stressors.  He denied suicidal or homicidal thoughts.  He demonstrated difficulties with short term memory loss and impairment.  

There were no obsessive or ritualistic behaviors that would interfere with routine activities.  He described panic attacks and periods of depression, depressed mood, and anxiety.  There was continued long standing sleep impairment.  The Veteran was said to clearly identify numerous behavioral, cognitive, social, affective, and somatic symptoms all attributable to PTSD.  The diagnosis was PTSD.  A GAF of 45 was assigned.

VA outpatient treatment records dated from December 2008 to May 2009 show continued intermittent treatment for symptoms associated with PTSD.  It was specifically indicated that his neighbor's behavior would trigger hypervigilance and panic attacks.  He was said to basically be withdrawn.

A VA examination report dated in June 2009 shows that the Veteran reported continued symptoms associated with PTSD.  He had not required inpatient
psychiatric hospitalization, however, he was seeing a psychiatrist once every two months, and a clinical social worker once per month.  He described ongoing dissociative flashbacks, sleep disturbances, and nightmares.  He had almost no social relationships aside from his sister who lived in upstate New York.  

It was noted that he planned to sell his house in Pennsylvania and move closer to his sister. There was no history of violence or assaultiveness.  Mental status examination revealed no actual impairment of thought processes or communication.  

While he did not have overt delusions or hallucinations, he continued to have dissociative flashback experiences that resembled these very much.  He maintained minimal personal hygiene.  Eye contact was fair.  He was alert and oriented in all three spheres.  He was cooperative, but affect demonstrated an extremely narrow range and intensity, and was essentially flat.  Thought processes showed a somewhat slow rate of flow and a paucity of ideas.  He was coherent and logical.  There were no loose associations.  Thought content was appropriate.  He denied any homicidal ideation.  

There was continued significant impairment of short-term memory.  There were no obsessive or ritualistic behaviors that would interfere with routine activities. The rate and flow speech remained within normal limits.  He continued to have significant panic attacks that could be aggravated by several stimuli including agoraphobic settings.  There was continued significant difficulties with depression, depressed mood, and anxiety, all secondary to PTSD. 

There was continued impaired impulse control and chronic sleep impairment.  The diagnosis was chronic PTSD; panic disorder with agoraphobia; and alcohol dependence, in partial sustained remission.  A GAF of 43 was assigned.  He was said not to be improving, but rather to have developed some new symptoms.  He continued to be restricted in most areas of life.  He remained unable to function occupationally, and had almost no functioning in the social realm.  He was mentally competent to manage his VA benefits in his own best interest without any restriction.

Analysis

The criteria for a 100 percent rating are met when the Veteran has total occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran has been unemployed during the entire period since the effective date of service connection for PTSD.  VA examiners have consistently awarded GAFs indicative of an inability to work and the most recent examiner explicitly opined that the service connected psychiatric disability prevented the Veteran from occupational functioning.

The Social Security Administration has also concluded that the Veteran is disabled from work due to psychiatric disabilities that VA examiners have found to be secondary to PTSD.  Virtually all of the evidence is to the effect that PTSD and its associated disorders, prevents the Veteran from working.  This evidence establishes total occupational impairment.

The Veteran has also been found to have almost no social relationships.  At times during the appeal period he has had a relationship with a childhood friend, a brother and a sister; but he has not apparently been able to maintain more than one relationship at a time.  Elements of agoraphobia have been noted, and the Veteran has not engaged in any social activities.  The most recent examiner found the Veteran to have virtually no social functioning.  While the examiner found some new symptoms, he described the social impairment as ongoing.  The earlier assigned GAFs also generally envision a person who had no friends.

In sum the evidence shows that the Veteran has total occupational and near total social impairment.  This level of disability most closely approximates the criteria for a 100 percent rating.  38 C.F.R. §§ 4.7, 4.21.  This level of disability has been present since the effective date of service connection.  A 100 percent rating is therefore granted effective from the date of service connection.  This is the maximum benefit available.


ORDER

An initial 100 percent rating for PTSD is granted, effective March 2, 2006.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


